Citation Nr: 1428707	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability (neck disability).

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as depression.  

[The issues of entitlement to service connection for a back disability and headaches are addressed in a separate decision.]



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter is on appeal from rating decisions in April and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal also includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disorder was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for a cervical spine disability, which he asserts is related to a motor vehicle accident that occurred while stationed on active duty in Germany in either 1976 or 1977.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such osteoarthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), which includes degenerative arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In this case, the Board determines that service connection is not warranted.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disorder in service.  Significantly, the Veteran's separation physical examination in March 1978 fails to document any complaints of or observed symptoms related cervical spine disorder.    

In fact, the post-service evidence does not reflect symptoms related to a cervical spine disorder for many years after the Veteran left active duty service.  Specifically, the first indication was not until March 1996, where he exhibited pain when bending his neck laterally, and an EMG indicated nerve root irritation at the C7 vertebra.  

However, this first indication of a cervical spine disorder is approximately 18 years after he left active duty.  Therefore, continuous symptoms have not been shown on a clinical basis.  

As part of this claim, the Board has assessed the probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  However, he is not competent diagnose cervical spine disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

However, even though he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate. 
Specifically, while the Veteran has more recently asserted that he has experienced cervical spine symptoms since service, such statements are directly contradicted by statements he made to his treating physician at his evaluations in 1996.  

For example, at his evaluation in March 1996, he stated that his symptoms were the result of a workplace accident that occurred only two weeks before.  Although he also stated that he had previously injured his back and neck five years before then, this still would have been many years after he left active duty.  Moreover, a May 2001 medical report noted "several work injuries," but the earliest was only in 1993.

In effect, the Veteran himself has provided highly probative factual evidence against this claim.   

The Board finds the statements made to his treating physicians to be more credible that the statements he has more recently made in conjunction with a claim for benefits.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who provided opinions in September and November 2010, September 2011 and October 2012.  

First, in September 2010, the Veteran indicated that he was involved in a motor vehicle accident while on active duty, and has experienced muscle pain in the neck and back ever since.  Upon examination, the movement and resting posture of the neck was normal, and the cervical appeared to be in normal alignment.  Some tenderness was observed upon palpation, and he exhibited a limited range of motion.  

After the examination was completed, the examiner diagnosed cervicalgia, but opined that it was not caused by his active duty motor vehicle accident, as the treatment records did not establish that the Veteran has experienced symptoms since service.  After reviewing the claims file in November 2010, the examiner stated that his opinion was unchanged.  

After this examiner was asked to provide additional explanation, he reiterated in September 2011 that the Veteran's cervical spine disorder was less likely than not related to active duty service.  The examiner explained that there was no evidence of acute, chronic or recurrent cervical spine symptoms until his first post-service work injury in 1993.  There was no evidence relating his current complaints to active duty and, significantly, there were no noted complaints in service.  Although the Veteran underwent more recent VA musculoskeletal examinations in October 2012 and August 2013, neither addressed his cervical spine complaints.  

Nevertheless, the Board finds that the examinations focusing on the Veteran's cervical spine complaints are collectively adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Indeed, there is no clinical evidence in the record that disputes the VA examiner's opinions.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his cervical spine disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a cervical spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because spine disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cervical spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all notice elements and was sent prior to the initial RO decisions in this matter.  

The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations and opinions with respect to the issue on appeal were also obtained in September and November 2010, as well as September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disability is denied.  


REMAND

The Veteran's claim for service connection for a psychiatric disability requires further development.  Specifically, although the Veteran has typically claimed that his psychiatric disorder is PTSD, some treating psychiatrists have diagnosed him with depression rather than PTSD.  A service connection claim which describes only one particular psychiatric disability should not necessarily be limited to that disability.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Given the broad nature of psychiatric claims, the Board determines that a VA examination is necessary to determine whether the Veteran has a diagnosable psychiatric condition, and whether it may be related to any incident during active duty service.  The Veteran should also be able to submit evidence and statements related to any psychiatric disorder for which he may have been diagnosed.  

Accordingly, the case is REMANDED for the following action:

1. Acquire all treatment records from the VA Medical Center in Dallas, Texas, since December 2013 and from any other VA medical center where the Veteran has received treatment.

If the Veteran has received any non-VA psychiatric treatment, and the records of such treatment are not of record, he should be allowed an adequate amount of time to submit them.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability found.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  Moreover:

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a specific stressor event in service.  The examiner should state the stressor.

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, of manifested within one year of separation from service.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


